Title: William Stephens Smith to Abigail Adams, 6 December 1785
From: Smith, William Stephens
To: Adams, Abigail


     
      
       Tuesday Morn’g. 10 oClock 6 December 1785
      
     
     The three Letters which Mrs. Adams honoured me with were received at Paris, and should have been answered, had an oppertunity offered. Permit me to pass an encomium on that prudence which dictates silence on painful Subjects, and to assure her while honour guides my actions and is my ruling star thro’ Life—I shall alway’s endeavour to appear as if I had taken the deepest draught from the stream recommended. Indeed I am now a little surprized at myself for seeking it at such a distance—when reflection would soon have pointed it out as flowing from the mount of honour, any deviation from which can never give me satisfaction or lay a proper foundation for me to risk my happiness upon—for I should alway’s doubt the purity of that mind, which could sacrifice the smallest particle of it on any shrine whatever. With these sentiments my friends must feel themselves shelt’red from a troublesome assiduity which is sometimes connected with similar Circumstances.
     Give me your friendship and believe—W. S. Smith—capable of gratitude.
     
     
      Dr. Madam
     
     I intended to ask for my small trunk when I begun this note, but found it full sooner than I expected. I shall be obliged if Mr. Spiller will send it by the bearer. I shall soon pay my respects to Mr. A——s and put my shoulder to the wheel.
     
      W. S. S.
     
    